United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-2402EM
                                 _____________

United States Fidelity and Guaranty     *
Company, a corporation,                 *
                                        *
              Plaintiff-Appellee,       *
                                        *
       v.                               *
                                        *
Concrete Holding Company, formerly *
known as St. Charles Quarry Company, *
doing business as Defiance Quarry,      *
doing business as Kurtz Concrete, Inc., *   Appeals from the United States
doing business as Goellner Redi-Mix,    *   District Court for the Eastern
Inc., a corporation; St. Charles County *   District of Missouri.
Sanitary Landfill, Inc., an             *
administratively-dissolved corporation; *      [UNPUBLISHED]
                                        *
              Defendants-Appellees,     *
                                        *
Quarry Holding Company, a voluntarily- *
dissolved corporation,                  *
                                        *
              Defendant-Appellant,      *
                                        *
       v.                               *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company;                                *
                                        *
              Third Party Defendants,   *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company; James P. Davis; Quarry        *
Development Company; Community         *
Title Company,                         *
                                       *
          Cross Defendants.            *
____________________                   *
                                       *
Concrete Holding Company,              *
                                       *
            Third Party Plaintiff-     *
            Appellee,                  *
                                       *
      v.                               *
                                       *
James P. Davis, individually, and as   *
statutory and common law trustee for   *
defendant Quarry Holding Company;      *
Quarry Development Company;            *
Community Title Company,               *
                                       *
            Third Party Defendants-    *
            Appellants.                *

            _____________

            No. 97-2405EM
            _____________

United States Fidelity and Guaranty  *
Company, a corporation,              *
                                     *
            Plaintiff-Appellant,     *
                                     *
     v.                              *
                                     *
Concrete Holding Company, formerly *
known as St. Charles Quarry Company, *

                                       -2-
doing business as Defiance Quarry,      *
doing business as Kurtz Concrete, Inc., *
doing business as Goellner Redi-Mix,    *
Inc., a corporation; St. Charles County *
Sanitary Landfill, Inc., an             *
administratively-dissolved corporation; *
Quarry Holding Company, a voluntarily- *
dissolved corporation,                  *
                                        *
              Defendants-Appellees,     *
____________________                    *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company;                                *
                                        *
              Third Party Defendants,   *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company; James P. Davis; Quarry         *
Development Company; Community          *
Title Company,                          *
                                        *
              Cross Defendants,         *
____________________                    *
                                        *
Concrete Holding Company;               *
                                        *
              Third Party Plaintiff,    *
                                        *
James P. Davis, individually, and as    *
statutory and common law trustee for    *
defendant Quarry Holding Company;       *
Quarry Development Company;             *
Community Title Company,                *
                                        *
              Third Party Defendants.   *


                                       -3-
            _____________

            No. 97-2408EM
            _____________

United States Fidelity and Guaranty     *
Company, a corporation,                 *
                                        *
              Plaintiff-Appellee,       *
                                        *
       v.                               *
                                        *
Concrete Holding Company, formerly *
known as St. Charles Quarry Company, *
doing business as Defiance Quarry,      *
doing business as Kurtz Concrete, Inc., *
doing business as Goellner Redi-Mix,    *
Inc., a corporation;                    *
                                        *
              Defendant-Appellant,      *
                                        *
St. Charles Sanitary Landfill, Inc., an *
administratively-dissolved corporation; *
                                        *
              Defendant,                *
                                        *
Quarry Holding Company, a voluntarily- *
dissolved corporation,                  *
                                        *
              Defendant-Appellee,       *
______________________                  *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company;                                *
                                        *
              Third Party Defendants,   *


                                       -4-
John J. Barnes, Jr.; Quarry Holding    *
Company; James P. Davis; Quarry        *
Development Company; Community         *
Title Company,                         *
                                       *
          Cross Defendants,            *
____________________                   *
                                       *
Concrete Holding Company;              *
                                       *
            Third Party Plaintiff-     *
            Appellant,                 *
                                       *
      v.                               *
                                       *
James P. Davis, individually, and as   *
statutory and common law trustee for   *
defendant Quarry Holding Company;      *
Quarry Development Company;            *
Community Title Company,               *
                                       *
            Third Party Defendants-    *
            Appellees.                 *

            _____________

            No. 97-2763EM
            _____________

United States Fidelity and Guaranty    *
Company, a corporation,                *
                                       *
            Plaintiff,                 *
                                       *
      v.                               *
                                       *
Concrete Holding Company, formerly     *


                                       -5-
known as St. Charles Quarry Company, *
doing business as Defiance Quarry,      *
doing business as Kurtz Concrete, Inc., *
doing business as Goellner Redi-Mix,    *
Inc., a corporation; St. Charles County *
Sanitary Landfill, Inc., an             *
administratively-dissolved corporation; *
Quarry Holding Company, a voluntarily- *
dissolved corporation,                  *
                                        *
              Defendants,               *
                                        *
       v.                               *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company;                                *
                                        *
              Third Party Defendants,   *
                                        *
John J. Barnes, Jr.; Quarry Holding     *
Company; James P. Davis; Quarry         *
Development Company; Community          *
Title Company,                          *
                                        *
              Cross Defendants,         *
____________________                    *
                                        *
Concrete Holding Company,               *
                                        *
              Third Party Plaintiff-    *
              Appellee,                 *
                                        *
       v.                               *
                                        *
James P. Davis, individually, and as    *
statutory and common law trustee for    *
defendant Quarry Holding Company;       *



                                       -6-
            Third Party Defendant-     *
            Appellant,                 *
                                       *
Quarry Development Company;            *
                                       *
            Third Party Defendant,     *
                                       *
Community Title Company,               *
                                       *
            Third Party Defendant-     *
            Appellant.                 *

            _____________

            No. 97-3512EM
            _____________

United States Fidelity and Guaranty     *
Company, a corporation,                 *
                                        *
              Plaintiff,                *
                                        *
       v.                               *
                                        *
Concrete Holding Company, formerly *
known as St. Charles Quarry Company, *
doing business as Defiance Quarry,      *
doing business as Kurtz Concrete, Inc., *
doing business as Goellner Redi-Mix,    *
Inc., a corporation; St. Charles County *
Sanitary Landfill, Inc., an             *
administratively-dissolved corporation; *
Quarry Holding Company, a voluntarily- *
dissolved corporation,                  *
                                        *
              Defendants,               *




                                       -7-
      v.                                  *
                                          *
John J. Barnes, Jr.; Quarry Holding       *
Company;                                  *
                                          *
            Third Party Defendants,       *
                                          *
John J. Barnes, Jr.; Quarry Holding       *
Company; James P. Davis; Quarry           *
Development Company; Community            *
Title Company,                            *
                                          *
          Cross Defendants,               *
____________________                      *
                                          *
Concrete Holding Company,                 *
                                          *
            Third Party Plaintiff-        *
            Appellee,                     *
                                          *
      v.                                  *
                                          *
James P. Davis, individually, and as      *
statutory and common law trustee for      *
defendant Quarry Holding Company;         *
                                          *
            Third Party Defendant-        *
            Appellant,                    *
                                          *
Quarry Development Company;               *
Community Title Company,                  *
                                          *
            Third Party Defendants.       *

                                     _____________




                                          -8-
                             Submitted: March 9, 1998
                                 Filed: March 26, 1998
                                  _____________

Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
                           _____________

PER CURIAM.

        The court has considered the briefs of the parties and heard oral argument in this
diversity case. The parties raise an assortment of contentions about instructions,
admissibility of evidence, trial-related orders, and post-trial rulings deemed adverse to
them. Their arguments have been carefully analyzed and considered. After review of
the record in the context of the parties' arguments, we find the record supports the
district court's decisions with the exception of the court's ruling on United States
Fidelity and Guaranty Company's request for prejudgment interest. Because our review
involves the application of established principles of law in a fact-intensive case, and the
parties' submissions show they are thoroughly familiar with the issues before the court,
we conclude that an extensive discussion would serve no useful precedential purpose.
We thus remand to the district court with instructions to award appropriate prejudgment
interest to the United States Fidelity and Guaranty Company; otherwise, we affirm the
district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      *
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, sitting by designation.

                                           -9-